EXHIBIT 10.3
EMPLOYMENT AGREEMENT
This EMPLOYMENT AGREEMENT (the “Agreement”) is made as of October 28, 2019 (the
“Effective Date”), by and between PTC Therapeutics, Inc., a Delaware corporation
(the “Company”) and Matthew Klein (“Executive”). In consideration of the mutual
covenants contained in this Agreement, the Company and Executive agree as
follows:
1.Employment. The Company agrees to employ Executive and Executive agrees to be
employed by the Company on the terms and conditions set forth in this Agreement.
(a) Capacity. Executive shall serve the Company as Global Head of Gene and
Mitochondrial Therapies, reporting to Marcio Souza, Chief Operating Officer, or
such senior executive as the Company shall specify. Executive shall have the
responsibilities, duties and authority commensurate with the position of Global
Head of Gene and Mitochondrial Therapies. In addition to Executive’s primary
duties, Executive shall perform such other services for the Company that are
consistent with his/her position as Global Head of Gene and Mitochondrial
Therapies as may be reasonably assigned to Executive from time to time by the
individual to whom s/he reports or the Board of Directors of the Company (the
“Board”) or their respective designees. The principal location at which
Executive shall perform such services shall be the Company’s corporate
headquarters currently located at 100 Corporate Court, Middlesex Business
Center, South Plainfield, New Jersey , subject to Section 2(c)(i) of this
Agreement.
(b) Devotion of Duties; Representations. During the Term (as defined below) of
Executive’s employment with the Company, Executive shall devote his/her best
efforts and full business time and energies to the business and affairs of the
Company, and shall endeavor to perform the duties and services contemplated
hereunder to the reasonable satisfaction of the individual to whom s/he reports
and the Board. During the Term, Executive shall adhere to, and perform all of
Executive’s duties in accordance with, all applicable laws, rules and
regulations and all policies and procedures of the Company, as may be in effect
from time to time. During the Term of Executive’s employment with the Company,
Executive shall not, without the prior written approval of the Company (by
action of the Board), undertake any other employment from any person or entity
or serve as a director of any other company; provided, however, that (i) the
Company will entertain requests as to such other employment or directorships in
good faith and (ii) Executive will be eligible to participate in any policy
relating to outside activities that is applicable to the senior executives of
the Company and approved by the Board after the date hereof.
2. Term of Employment.
(a) Executive’s employment hereunder shall commence on the Effective Date.
Executive’s employment hereunder shall be terminated upon the first to occur of
the following:
a.Immediately upon Executive’s death;
(ii) By the Company:



--------------------------------------------------------------------------------



(A) By written notice to Executive effective the date of such notice, following
the Disability of Executive. “Disability” means that Executive (i) is unable to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, or (ii) is, by reason of any medically determinable physical or mental
impairment which can be expected to last for a continuous period of not less
than 12 months, receiving income replacement benefits for a period of not less
than three months under an accident and health plan covering employees of the
Company. Such incapacity shall be determined by a physician chosen by the
Company and reasonably satisfactory to Executive (or Executive’s legal
representative) upon examination requested by the Company (to which Executive
hereby agrees to submit). Notwithstanding the foregoing, such Disability must
result in Executive becoming “Disabled” within the meaning of Section
409A(a)(2)(C) of the Internal Revenue Code of 1986, as amended (the “Code”) and
the guidance issued thereunder. (In this Agreement we refer to Section 409A of
the Code and any guidance issued thereunder as “Section 409A”).
(B) By written notice to Executive, effective the date of such notice, for Cause
(as defined below); or
(C) By written notice to Executive, effective ninety (90) days after the date of
such notice and subject to Section 4 hereof, without Cause; or
(iii) By Executive:
(A) At any time by written notice to the Company, effective forty-five (45) days
after the date of such notice; or
(B) By written notice to the Company for Good Reason (as defined below),
effective on the date specified in such notice.
The term of Executive’s employment by the Company under this Agreement is
referred to herein as the “Term.”
(b) Definition of “Cause”. For purposes of this Agreement, “Cause” shall,
pursuant to the reasonable good faith determination by a majority of the Board
(excluding Executive) as documented in writing, include: (i) the willful and
continued failure by Executive to substantially perform Executive’s material
duties or responsibilities under this Agreement (other than such a failure as a
result of Disability); (ii) any action or omission by Executive involving
willful misconduct or gross negligence with regard to the Company, which has a
detrimental effect on the Company; (iii) Executive’s conviction of a felony,
either in connection with the performance of Executive’s obligations to the
Company or which otherwise shall adversely affect Executive’s ability to perform
such obligations or shall materially adversely affect the business activities,
reputation, goodwill or image of the Company; (iv) the material breach of a
fiduciary duty to the Company; or (v) the material breach by Executive of any of
the provisions of this Agreement,



--------------------------------------------------------------------------------



provided that any breach of Executive’s obligations with respect to Sections 5
or 6 of this Agreement, subject to the cure provision in the next sentence,
shall be deemed “material.” In respect of the events described in clauses (i)
and (v) above, the Company shall give Executive notice of the failure of
performance or breach, reasonable as to time, place and manner in the
circumstances, and a 30-day opportunity to cure, provided that such failure of
performance or breach is reasonably amenable to cure as determined by the Board
in its sole discretion.
(c) Definition of “Good Reason”. For purposes of this Agreement, a “Good Reason”
shall mean any of the following, unless (i) the basis for such Good Reason is
cured within a reasonable period of time (determined in the light of the cure
appropriate to the basis of such Good Reason, but in no event less than thirty
(30) nor more than ninety (90) days) after the Company receives written notice
(which must be received from Executive within ninety (90) days of the initial
existence of the condition giving rise to such Good Reason) specifying the basis
for such Good Reason or (ii) Executive has consented to the condition that would
otherwise be a basis for Good Reason:
(i) A change in the principal location at which Executive provides services to
the Company to a location more than fifty (50) miles from such principal
location and/or to a location in New York City (either of which change, the
Company has reasonably determined as of the date hereof, would constitute a
material change in the geographic location at which Executive provides services
to the Company), provided that such a relocation shall not be deemed to occur
under circumstances where Executive’s responsibilities require him/her to work
at a location other than the corporate headquarters for a reasonable period of
time;
(ii) A material adverse change by the Company in Executive’s duties, authority
or responsibilities as Global Head of Gene and Mitochondrial Therapies which
causes Executive’s position with the Company to become of materially less
responsibility or authority than Executive’s position immediately following the
Effective Date. For purposes of this definition of “Good Reason,” a “material
adverse change” following a Corporate Change shall not include any diminution in
authority, duties or responsibilities that is solely attributable to the change
in the Company’s ownership structure but does not otherwise change Executive’s
authority, duties or responsibilities (except in a positive manner) otherwise
with respect to the Company’s business.
(iii) A material reduction in Executive’s base compensation (including Base
Salary) except if the reduction is in connection with a general reduction of not
more than 20% in compensation of senior executives of the Company generally that
occurs prior to the effective date of any Corporate Change;
(iv) A material breach of this Agreement by the Company which has not been cured
within thirty (30) days after written notice thereof by Executive; or
(v) Failure to obtain the assumption (assignment) of this Agreement by any
successor to the Company.



--------------------------------------------------------------------------------



(d)  Definition of “Corporate Change”. For purposes of this Agreement,
“Corporate Change” shall mean any circumstance in which (i) the Company is not
the surviving entity in any merger, consolidation or other reorganization (or
survives only as a subsidiary or affiliate of an entity other than a previously
wholly-owned subsidiary of the Company); (ii) the Company sells, leases or
exchanges or agrees to sell, lease or exchange all or substantially all of its
assets to any other person or entity (other than a wholly-owned subsidiary of
the Company); (iii) any person or entity, including a “group” as contemplated by
Section 13(d)(3) of the Securities Exchange Act of 1934 (excluding, for this
purpose, the Company or any Subsidiary, or any employee benefit plan of the
Company or any Subsidiary, or any “group” in which all or substantially all of
its members or its members’ affiliates are individuals or entities who are or
were beneficial owners of the Company’s outstanding shares prior to the initial
public offering, if any, of the Company’s stock), acquires or gains ownership or
control (including, without limitations, powers to vote) of more than 50% of the
outstanding shares of the Company’s voting stock (based upon voting power); or
(iv) as a result of or in connection with a contested election of directors, the
persons who were directors of the Company before such election shall cease to
constitute a majority of the Board of Directors of the Company. Notwithstanding
the foregoing, a “Corporate Change” shall not occur as a result of an initial
public offering of the Company’s common stock, or as a result of a merger,
consolidation, reorganization or restructuring after which either (1) a majority
of the Board of Directors of the controlling entity consists of persons who were
directors of the Company prior to the merger, consolidation, reorganization or
restructuring or (2) Executive forms part of an executive management team that
consists of substantially the same group of individuals and Executive is
performing in a similar role, with similar authority and responsibility (other
than changes solely attributable to the change in ownership structure), to that
which existed prior to the reorganization or restructuring. Notwithstanding the
foregoing, for any payments or benefits hereunder that are subject to Section
409A, the Corporate Change must constitute a “change in control event” within
the meaning of Treasury Regulation Section 1.409A-3(i)(5)(i).
3. Compensation.
(a) Base Salary. Executive’s minimum base salary during the Term shall be at the
rate of $400,000 per year (the “Base Salary”). Base Salary shall be payable in
substantially equal installments in accordance with the Company’s payroll
practices as in effect from time to time, less any amounts required to be
withheld under applicable law. The Base Salary will be subject to adjustment
from time to time in the sole discretion of the Board; provided that, the
Company covenants that it shall not reduce the Base Salary below $400,000 or the
Base Salary then in effect immediately prior to the reduction unless (i)
Executive consents to such reduction, or (ii) the reduction is in connection
with a general reduction of not more than 20% in compensation of senior
executives of the Company generally that occurs prior to the effective date of
any Corporate Change.
(b) Bonus. In addition to the Base Salary, the Company may pay Executive an
annual bonus (the “Bonus”) as determined by the Board, solely in its discretion
(it being understood that Executive’s target annual bonus shall be at 40% of the
Base Salary, but may be higher or lower in any year in the Board’s discretion).
The Board’s decision to issue a Bonus to Executive in any



--------------------------------------------------------------------------------



particular year shall have no effect on the absolute discretion of the Board to
grant or not to grant a Bonus in subsequent years. Any Bonus for a particular
year shall be paid or provided to Executive in a lump sum no later than March
15th of the calendar year following the calendar year in which the Bonus was
earned. Executive will not be eligible for a 2019 Bonus.
        (c) Equity Compensation. Executive will receive an inducement grant of
100,000 options to purchase shares of common stock of PTC, subject to formal
approval by the Compensation Committee of the Board (or a majority of the
Company’s independent directors) (the “Inducement Grant”). Such award is granted
pursuant to the inducement grant exception under NASDAQ rules and is intended to
serve as a material inducement to Executive entering into employment with PTC.
Executive shall be eligible to participate in PTC’s annual equity and long term
incentive plan(s) and may be eligible to receive discretionary awards under such
plan(s), subject to the terms and conditions of such plan(s). Executive shall
not be eligible to participate in PTC’s annual equity program for the current
calendar year. For the avoidance of doubt, Executive shall not be eligible to
receive a discretionary award in 2020. Except as explicitly set forth below,
Executive’s rights with respect to equity (including stock options) shall be
covered in PTC’s equity and long term incentive plan(s) and separate stock
option certificates or agreements for each grant.
(i) Accelerated Vesting.
(A) For the avoidance of doubt, in the event that Executive’s employment
hereunder is terminated by the Company without Cause or by Executive for Good
Reason, neither the unvested portion of the Inducement Grant nor any unvested
equity awards granted under the Company’s equity and long- term incentive
plan(s) shall be subject to any accelerated vesting except as otherwise provided
for in the applicable award agreement or in Section 3(c)(i)(B) below.
(B) Except as otherwise provided in the applicable award, in the event that
Executive’s employment hereunder is terminated by the Company without Cause or
by Executive for Good Reason within the period of three (3) months prior to (but
only if negotiations relating to the particular Corporate Change that occurs are
ongoing at the date of the notice of termination) or twelve (12) months after a
Corporate Change that occurs during the Term (such fifteen-month period, the
“Protected Period”), one hundred percent (100%) of the unvested portion of the
Inducement Grant and all of Executive’s outstanding unvested equity awards
granted under the Company’s equity and long-term incentive plan(s) shall vest
immediately.




--------------------------------------------------------------------------------

        


(d) Vacation. Executive is eligible for time off programs outlined in the
Company’s Time Off Policies. Executive shall accrue over the calendar year 160
hours of paid vacation. Executive may accrue up to 200 hours of vacation. Once
Executive has reached the maximum accrual, no further vacation time will be
accrued unless and until the Executive uses vacation time. Upon termination of
employment, the value of Executive’s current balance of accrued but unused
vacation shall be paid out based on his/her Base Salary that was in effect
immediately prior to his/her termination of employment.
(e) Fringe Benefits. Executive shall be entitled to participate in any employee
benefit plans that the Company makes available to its senior executives
(including, without limitation, group life, disability, medical, dental and
other insurance, retirement, pension, profit-sharing and similar plans)
(collectively, the “Fringe Benefits”), provided that the Fringe Benefits shall
not include any stock option or similar plans relating to the grant of equity
securities of the Company. These benefits may be modified or changed from time
to time at the sole discretion of the Company. Where a particular benefit is
subject to a formal plan (for example, medical or life insurance), eligibility
to participate in and receive any particular benefit is governed solely by the
applicable plan document, and eligibility to participate in such plan(s) may be
dependent upon, among other things, a physical examination.
(f) Reimbursement of Expenses. Executive shall be entitled to reimbursement for
all ordinary and reasonable out-of-pocket business expenses that are reasonably
incurred by him/her in furtherance of the Company’s business in accordance with
reasonable policies adopted from time to time by the Company for senior
executives. The Company agrees to reimburse Executive for reasonable
out-of-pocket fees related to maintaining Executive’s medical license.
(g) Relocation. Executive is eligible to be reimbursed for moving-related
expenses incurred by Executive in relocating his residence from Menlo Park,
California to such domicile that is within a reasonable commuting distance of
PTC’s offices in South Plainfield, New Jersey in an amount not to exceed
$250,000, subject to PTC’s applicable policies and procedures with respect to
relocation and reimbursements; provided, however, that, Executive will be
required to refund 100% such relocation expenses and reimbursements to the
Company in the event that, prior to the first anniversary of Effective Date,
Executive resigns his employment for any reason or PTC terminates Executive’s
employment for Cause. Executive will be required to refund 50% of such
relocation expenses and reimbursements to the Company in the event that, after
the first anniversary of the Start Date but prior to the second anniversary of
the Start Date Executive resigns his employment for any reason or PTC terminates
Executive’s employment for Cause. Unless otherwise extended in writing by the
Company, Executive’s relocation must be completed by June 30, 2020 and Executive
will not be reimbursed for any relocation expenses that are incurred after such
date. Relocation-related expenses may be considered taxable income as specified
by IRS tax regulations. Executive agrees relocation to New Jersey is a condition
of employment and that a failure to complete his relocation to New Jersey by
June 30, 2020 (unless otherwise extended by the Company in



--------------------------------------------------------------------------------

- 7 -


writing) will constitute a breach of this Agreement and could cause the
Executive’s employment to be terminated for Cause as defined in section 2(b).


(h)  Cost of Living Adjustment. Executive will be eligible to receive a cost of
living adjustment of $8,200, per month, commencing on the Effective Date and
ending on the earlier of the completion of Executive’s relocation to New Jersey
or March 31, 2020. The cost of living allowance will be paid in accordance with
the company’s regular payroll practices.


(i) Sign-On Bonus. Executive will be eligible to receive a one-time, lump sum
bonus of $61,823, payable on March 15, 2020; provided, however, that Executive
must be employed by PTC and must not be in breach of this Agreement (as
determined by the Board, in its discretion) at the time such bonus is to be paid
in order to receive such bonus.


(j) Taxes and Withholdings. The Company shall deduct and withhold from all
compensation and benefits under this Agreement all social security and other
federal, state and local taxes and charges which currently are or which
hereafter may be required by law to be so deducted and withheld.


4. Severance Compensation.
(a) In the event of any termination of Executive’s employment for any reason the
Company shall pay Executive (or Executive’s estate) such portions of Executive’s
Base Salary as have accrued prior to such termination and have not yet been
paid, together with (i) amounts for accrued unused vacation days (as provided
above), (ii) any amounts for expense reimbursement which have been properly
incurred or the Company has become obligated to pay prior to termination and
have not been paid as of the date of such termination and (iii) the amount of
any Bonus previously granted to Executive by the Board but not yet paid, which
amount shall not include any pro rata portion of any Bonus which would have been
earned if such termination had not occurred (the “Accrued Obligations”).
(b) In the event that Executive’s employment hereunder is terminated (i) by
Executive for a Good Reason or (ii) by the Company without Cause, the Company
shall pay to Executive the Accrued Obligations. In addition, the Company shall
pay to Executive the severance benefits set forth in Section (b)(i) below for
twelve (12) months following Executive’s termination of employment (the
“Severance Period”), and pay to Executive the severance benefits set forth in
Section (b)(ii). The receipt of any severance benefits provided in this Section
shall be dependent upon Executive’s execution (and, as applicable,
nonrevocation) of a standard separation agreement and general release of claims,
substantially in the form attached hereto as Exhibit A (the “Release”). The
Company will also consider in good faith (but without any



--------------------------------------------------------------------------------

- 8 -


binding commitment) requests from Executive that the Company include in the
Release a release of Executive by the Company from matters specifically
disclosed to the Company by Executive in writing in advance of execution of the
Release and not involving any illegality, fraud, concealment, criminal acts or
acts outside the scope of Executive's employment. The distribution of severance
benefits in this Section 4 is subject to section (iii) of this Section 4(b).
(i) If Executive’s employment is terminated (A) by Executive for a Good Reason
or (B) by the Company without Cause, in either case before or after the
Protected Period, the Company shall pay Executive his/her Base Salary, less any
amounts required to be withheld under applicable law, for the Severance Period
in substantially equal installments in accordance with the Company’s payroll
practices as in effect from time to time, commencing no later than sixty (60)
days following the effective date of such termination. If Executive’s employment
is terminated (A) by Executive for a Good Reason or (B) by the Company without
Cause, in either case during the Protected Period, the Company shall pay
Executive his/her Base Salary for the Severance Period, which total amount shall
be payable in a lump sum no later than sixty (60) days following Executive’s
termination of employment. In each case, payments shall commence or be paid
provided that the Release has been executed and any applicable revocation period
has expired as of the 60th day following Executive’s termination.
(ii) The Company shall provide Executive with a lump sum payment representing
the net value of the contributions to Executive’s current group health premiums
that PTC would have paid on Executive’s behalf (had Executive continued to be an
employee of PTC) for the Severance Period, less any amounts required to be
withheld under applicable law. Such payment shall be made no later than sixty
(60) days following the effective date of Executive’s termination; provided that
the Release has been executed and any applicable revocation period has expired
as of the 60th day following Executive’s termination. The foregoing shall not be
construed to extend any period of continuation coverage (e.g., COBRA) required
by Federal law.
(iii) Compliance with Section 409A. Subject to the provisions in this Section
4(b)(iii), any severance payments or benefits under this Agreement shall begin
only upon the date of Executive’s “separation from service” (determined as set
forth below) which occurs on or after the date of termination of Executive’s
employment. The following rules shall apply with respect to the distribution of
the severance payments and benefits, if any, to be provided to Executive under
this Agreement:
(1) It is intended that each installment of the severance payments and benefits
provided under this Agreement shall be treated as a separate “payment” for
purposes of Section 409A. Neither the Company nor Executive



--------------------------------------------------------------------------------

- 9 -


shall have the right to accelerate or defer the delivery of any such payments or
benefits except to the extent specifically permitted or required by Section
409A.
(2) If, as of the date of Executive’s “separation from service” from the
Company, Executive is not a “specified employee” (within the meaning of Section
409A), then each installment of the severance payments and benefits shall be
made on the dates and terms set forth in this Agreement.
(3) If, as of the date of Executive’s “separation from service” from the
Company, Executive is a “specified employee” (within the meaning of Section
409A), then:
(A) Each installment of the severance payments and benefits due under this
Agreement that, in accordance with the dates and terms set forth herein, will in
all circumstances, regardless of when the separation from service occurs, be
paid within the short-term deferral period (as defined under Section 409A) shall
be treated as a short-term deferral within the meaning of Treasury Regulation
Section 1.409A-1(b)(4) to the maximum extent permissible under Section 409A and
such payments and benefits shall be paid or provided on the dates and terms set
forth in this Agreement; and
(B) Each installment of the severance payments and benefits due this Agreement
that is not described in Section 4(b)(iii)(3)(A) above and that would, absent
this subsection, be paid within the six-month period following Executive’s
“separation from service” from the Company shall not be paid until the date that
is six months and one day after such separation from service (or, if earlier,
Executive’s death), with any such installments that are required to be delayed
being accumulated during the six-month period and paid in a lump sum on the date
that is six months and one day following Executive’s separation from service and
any subsequent installments, if any, being paid in accordance with the dates and
terms set forth herein; provided, however, that the preceding provisions of this
sentence shall not apply to any installment of severance payments and benefits
if and to the maximum extent that such installment is deemed to be paid under a
separation pay plan that does not provide for a deferral of compensation by
reason of the application of Treasury Regulation 1.409A-1(b)(9)(iii) (relating
to separation pay upon an involuntary separation from service). Any installments
that qualify for the exception under Treasury Regulation Section
1.409A-1(b)(9)(iii) must be paid no later than the last day of Executive’s
second taxable year following the taxable year in which the separation from
service occurs.



--------------------------------------------------------------------------------

- 10 -


(4) The determination of whether and when Executive’s separation from service
from the Company has occurred shall be made in a manner consistent with, and
based on the presumptions set forth in, Treasury Regulation Section 1.409A-1(h).
Solely for purposes of this Section 4(b)(iii), “Company” shall include all
persons with whom the Company would be considered a single employer under
Section 414(b) and 414(c) of the Code.
(5) All reimbursements and in-kind benefits provided under this Agreement shall
be made or provided in accordance with the requirements of Sections 409A to the
extent that such reimbursements or in-kind benefits are subject to Section 409A,
including, where applicable, the requirements that (i) any reimbursement is for
expenses incurred during Executive’s lifetime (or during a shorter period of
time specified in this Agreement), (ii) the amount of expenses eligible for
reimbursement during a calendar year may not affect the expenses eligible for
reimbursement in any other calendar year, (iii) the reimbursement of an eligible
expense will be made on or before the last day of the calendar year following
the year in which the expense is incurred and (iv) the right to reimbursement is
not subject to set off or liquidation or exchange for any other benefit.
(6) Notwithstanding anything herein to the contrary, the Company shall have no
liability to Executive or to any other person if the payments and benefits
provided hereunder that are intended to be exempt from or compliant with Section
409A are not so exempt or compliant.
(c) In the event that Executive’s employment hereunder is terminated (i) by
Executive for other than a Good Reason, or (ii) by the Company for Cause, or
(iii) as a result of Executive’s death or Disability, then the Company will pay
to Executive the Accrued Obligations. The Company shall have no obligation to
pay Executive (or Executive’s estate) any other compensation following such
termination except as provided in Section 4(a).
(d) Modified Section 280G Cutback.
(i) Notwithstanding any other provision of this Agreement, except as set forth
in Section 4(d)(ii), in the event that the Company undergoes a “Change in
Ownership or Control” (as defined below), the Company shall not be obligated to
provide to Executive a portion of any “Contingent Compensation Payments” (as
defined below) that Executive would otherwise be entitled to receive to the
extent necessary to eliminate any “excess parachute payments” (as defined in
Section 280G(b)(1) of the Code) for Executive. For purposes of this
Section 4(d), the Contingent Compensation Payments so eliminated shall be
referred to as the “Eliminated Payments” and the aggregate amount (determined in
accordance with Treasury Regulation Section 1.280G-1, Q/A-30 or any



--------------------------------------------------------------------------------

- 11 -


successor provision) of the Contingent Compensation Payments so eliminated shall
be referred to as the “Eliminated Amount.”
(ii)  Notwithstanding the provisions of Section 4(d)(i), no such reduction in
Contingent Compensation Payments shall be made if (1) the Eliminated Amount
(computed without regard to this sentence) exceeds (2) 100% of the aggregate
present value (determined in accordance with Treasury Regulation
Section 1.280G-1, Q/A-31 and Q/A-32 or any successor provisions) of the amount
of any additional taxes that would be incurred by Executive if the Eliminated
Payments (determined without regard to this sentence) were paid to him/her
(including, state and federal income taxes on the Eliminated Payments, the
excise tax imposed by Section 4999 of the Code payable with respect to all of
the Contingent Compensation Payments in excess of Executive’s “base amount” (as
defined in Section 280G(b)(3) of the Code), and any withholding taxes). The
override of such reduction in Contingent Compensation Payments pursuant to this
Section 4(d)(ii) shall be referred to as a “Section 4(d)(ii) Override.” For
purpose of this paragraph, if any federal or state income taxes would be
attributable to the receipt of any Eliminated Payment, the amount of such taxes
shall be computed by multiplying the amount of the Eliminated Payment by the
maximum combined federal and state income tax rate provided by law.
(iii) For purposes of this Section 4(d) the following terms shall have the
following respective meanings:
(1) “Change in Ownership or Control” shall mean a change in the ownership or
effective control of the Company or in the ownership of a substantial portion of
the assets of the Company determined in accordance with Section 280G(b)(2) of
the Code.
(2) “Contingent Compensation Payment” shall mean any payment (or benefit) in the
nature of compensation that is made or made available (under this Agreement or
otherwise) to a “disqualified individual” (as defined in Section 280G(c) of the
Code) and that is contingent (within the meaning of Section 280G(b)(2)(A)(i) of
the Code) on a Change in Ownership or Control of the Company.
(iv) Any payments or other benefits otherwise due to Executive following a
Change in Ownership or Control that could reasonably be characterized (as
determined by the Company) as Contingent Compensation Payments (the “Potential
Payments”) shall not be made until the dates provided for in this
Section 4(d)(iv). Within 30 days after each date on which Executive first
becomes entitled to receive (whether or not then due) a Contingent Compensation
Payment relating to such Change in Ownership or Control, the Company shall
determine and notify Executive (with reasonable detail



--------------------------------------------------------------------------------

- 12 -


regarding the basis for its determinations) (1) which Potential Payments
constitute Contingent Compensation Payments, (2) the Eliminated Amount and
(3) whether the Section 4(d)(ii) Override is applicable. Within 30 days after
delivery of such notice to Executive, Executive shall deliver a response to the
Company (the “Executive Response”) stating either (A) that s/he agrees with the
Company’s determination pursuant to the preceding sentence or (B) that s/he
disagrees with such determination, in which case s/he shall set forth (x) which
Potential Payments should be characterized as Contingent Compensation Payments,
(y) the Eliminated Amount, and (z) whether the Section 4(d)(ii) Override is
applicable. In the event that Executive fails to deliver an Executive Response
on or before the required date, the Company’s initial determination shall be
final. If Executive states in the Executive Response that s/he agrees with the
Company’s determination, the Company shall make the Potential Payments to
Executive within three business days following delivery to the Company of the
Executive Response (except for any Potential Payments which are not due to be
made until after such date, which Potential Payments shall be made on the date
on which they are due). If Executive states in the Executive Response that s/he
disagrees with the Company’s determination, then, for a period of 60 days
following delivery of the Executive Response, Executive and the Company shall
use good faith efforts to resolve such dispute. If such dispute is not resolved
within such 60-day period, such dispute shall be settled exclusively by
arbitration in South Plainfield, New Jersey, in accordance with the rules of the
American Arbitration Association then in effect. Judgment may be entered on the
arbitrator’s award in any court having jurisdiction. The Company shall, within
three business days following delivery to the Company of the Executive Response,
make to Executive those Potential Payments as to which there is no dispute
between the Company and Executive regarding whether they should be made (except
for any such Potential Payments which are not due to be made until after such
date, which Potential Payments shall be made on the date on which they are due).
The balance of the Potential Payments shall be made within three business days
following the resolution of such dispute.
(v) The Contingent Compensation Payments to be treated as Eliminated Payments
shall be determined by the Company by determining the “Contingent Compensation
Payment Ratio” (as defined below) for each Contingent Compensation Payment and
then reducing the Contingent Compensation Payments in order beginning with the
Contingent Compensation Payment with the highest Contingent Compensation Payment
Ratio. For Contingent Compensation Payments with the same Contingent
Compensation Payment Ratio, such Contingent Compensation Payment shall be
reduced based on the time of payment of such Contingent Compensation Payments
with amounts having later payment dates being reduced first. For Contingent
Compensation Payments with the same Contingent Compensation Payment Ratio and
the same time of payment, such Contingent Compensation Payments shall be reduced
on a



--------------------------------------------------------------------------------

- 13 -


pro rata basis (but not below zero) prior to reducing Contingent Compensation
Payment with a lower Contingent Compensation Payment Ratio. The term “Contingent
Compensation Payment Ratio” shall mean a fraction the numerator of which is the
value of the applicable Contingent Compensation Payment that must be taken into
account by Executive for purposes of Section 4999(a) of the Code, and the
denominator of which is the actual amount to be received by Executive in respect
of the applicable Contingent Compensation Payment. For example, in the case of
an equity grant that is treated as contingent on the Change in Ownership or
Control because the time at which the payment is made or the payment vests is
accelerated, the denominator shall be determined by reference to the fair market
value of the equity at the acceleration date, and not in accordance with the
methodology for determining the value of accelerated payments set forth in
Treasury Regulation Section 1.280G-1Q/A-24(b) or (c)).
(vi) The provisions of this Section 4(d) are intended to apply to any and all
payments or benefits available to Executive under this Agreement or any other
agreement or plan of the Company under which Executive receives Contingent
Compensation Payments.
(vii) Notwithstanding Sections 4(d)(i)-(vi) hereof, until the closing of the
first underwritten public offering of common stock of the Company, in the event
that it shall be determined that any payment or benefit (including any
accelerated vesting of options or other equity awards) made or provided, or to
be made or provided, by the Company (or any successor thereto or affiliate
thereof) to or for the benefit of Executive, whether pursuant to the terms of
this Agreement, any other agreement, plan, program or arrangement of or with the
Company (or any successor thereto or affiliate thereof) or otherwise, may be
subject to the excise tax imposed by Section 4999 of the Code or any comparable
tax imposed by any replacement or successor provision of United States tax law,
then upon the request of Executive, the Company shall use reasonable efforts to
procure a shareholder vote in satisfaction of the shareholder approval
requirements described in Treas. Reg. Section 1.280G-1, Q&A-7.
5. Executive Covenants.
(a) Confidential Information. Executive recognizes and acknowledges the
competitive and proprietary aspects of the business of the Company, and that as
a result of Executive’s employment, Executive recognizes and acknowledges that
s/he will have access to, and will be involved in the development of,
Confidential Information (as defined below) of the Company. As used herein,
“Confidential Information” shall mean and include trade secrets, knowledge and
other confidential information of the Company, which Executive has acquired, no
matter from whom or on what matter such knowledge or information may have been
acquired, heretofore or hereafter, concerning the content and details of the
business of the



--------------------------------------------------------------------------------

- 14 -


Company, and which is not known to the general public, including but not limited
to: (a) new products, product betterments and other inventions, formulas,
processes, methods, materials, material combinations, manner of preparations,
technical production procedures and information, alarm and security codes and
procedures, sources of technology, and sources of supply of raw and finished
materials and other products; (b) financial and accounting records; (c) the
identity of employees, consultants, independent contractors, customers, business
development partners, licensees, suppliers, creditors or other parties with
which the Company has business dealings, the nature of the relationship with
such persons, or any other information relating to such persons or the Company’s
dealings with such persons; and (d) computer software used by the Company or
provided to the customers of the Company unless publicly available.
(i) For as long as Executive is employed and at all times thereafter, Executive
shall not, directly or indirectly, communicate, disclose or divulge to any
person or entity, or use for Executive’s own benefit or the benefit of any
person (other than the Company), any Confidential Information, except as
permitted in subparagraph (iii) below. Upon termination of Executive’s
employment, or at any other time at the request of the Company, Executive agrees
to deliver promptly to the Company all Confidential Information, including, but
not limited to, customer and supplier lists, files and records, in Executive’s
possession or under Executive’s control. Executive further agrees that s/he will
not make or retain any copies of any of the foregoing and will so represent to
the Company upon termination of Executive’s employment.
(ii) Executive shall disclose immediately to the Company any trade secrets or
other Confidential Information conceived or developed by Executive at any time
during Executive’s employment. Executive hereby assigns and agrees to assign to
the Company Executive’s entire right, title and interest in and to all
Confidential Information. Such assignment shall include, without limitation, the
rights to obtain patent or copyright protection, thereon in the United States
and foreign countries. Executive agrees to provide all reasonable assistance to
enable the Company to prepare and prosecute any application before any
governmental agency for patent or copyright protection or any similar
application with respect to any Confidential Information. Executive further
agrees to execute all documents and assignments and to make all oaths necessary
to vest ownership of such intellectual property rights in the Company, as the
Company may request. These obligations shall apply whether or not the subject
thereof was conceived or developed at the suggestion of the Company, and whether
or not developed during regular hours of work or while on the premises of the
Company. Executive shall at all times, both during and after termination of this
Agreement by either Executive or the Company, maintain in confidence and shall
not, without prior written consent of the Company, use, except in the course of
performance of Executive’s duties for the Company or as required by legal
process (provided that Executive will promptly notify the Company of such legal
process except with respect to any confidential government



--------------------------------------------------------------------------------

- 15 -


investigation), disclose or give to others any Confidential Information. In the
event Executive is questioned by anyone not employed by the Company or by an
employee of or a consultant to the Company not authorized to receive such
information, in regard to any such information or any other secret or
confidential work of the Company, or concerning any fact or circumstance
relating thereto, Executive will promptly notify the Company.
(iii)Nothing in this Agreement, including but not limited to Section 5
(Executive Covenants), including sub-sections 5(a) (Confidential Information)
and 5(b) (Non-Competition and Non-Solicitation) and Section 6 (Ownership of
Ideas, Copyrights and Patents (Inventions), shall prohibit or restrict
Executive, or be construed to prohibit or restrict Executive, from filing a
charge or complaint with, reporting possible violations of any law or
regulation, making disclosures to (including providing documents or other
information), and/or participating in any investigation or proceeding conducted
by any self-regulatory organization or governmental agency, authority or
legislative body, including, but not limited to, the Securities and Exchange
Commission and/or Equal Employment Opportunity Commission or as otherwise
required by law.


(iv)Executive is hereby notified that under the Defend Trade Secrets Act: (a) no
individual will be held criminally or civilly liable under Federal or State
trade secret law for disclosure of a trade secret (as defined in the Economic
Espionage Act) that is: (1) made in confidence to a Federal, State, or local
government official, either directly or indirectly, or to an attorney, and made
solely for the purpose of reporting or investigating a suspected violation of
law; or, (2) made in a complaint or other document filed in a lawsuit or other
proceeding, if such filing is made under seal so that it is not made public; and
(b) an individual who pursues a lawsuit for retaliation by an employer for
reporting a suspected violation of the law may disclose the trade secret to the
attorney of the individual and use the trade secret information in the court
proceeding, if the individual files any document containing the trade secret
under seal, and does not disclose the trade secret, except as permitted by court
order.




(b) Non-Competition and Non-Solicitation. Executive recognizes that the Company
is engaged in a competitive business and that the Company has a legitimate
interest in protecting its trade secrets, confidential business information, and
customer, business development partner, licensee, supplier, and credit and/or
financial relationships. Accordingly, in exchange for valuable consideration,
including without limitation Executive’s access to confidential business
information and continued at-will employment, Executive agrees that, during the
Term hereof and for a period of eighteen (18) months thereafter, Executive shall
not:
(i) directly or indirectly, whether for himself or for any other person or
entity, and whether as a proprietor, principal, shareholder, partner, agent,
employee, consultant, independent contractor, or in any other capacity
whatsoever, undertake or have any interest in (other than the passive ownership
of publicly registered securities



--------------------------------------------------------------------------------

- 16 -


representing an ownership interest of less than 1%), engage in or assume any
role directly competitive with the Company’s Field of Interest (or any portion
thereof) or any other business in which the Company is engaged and for which the
employee has rendered services while employed by the Company, or enter into any
agreement to do any of the foregoing; or
(ii) initiate contact with (including without limitation phone calls, press
releases and the sending or delivering of announcements), or in any manner
solicit, directly or indirectly, any customers, business development partners,
licensors, licensees, or creditors (including institutional lenders, bonding
companies and trade creditors) of the Company in an attempt to induce or
motivate them either to discontinue or modify their then prevailing or future
relationship with the Company or to transfer any of their business with the
Company to any person or entity other than the Company; or
(iii) initiate contact with, or in any manner solicit, directly or indirectly,
any supplier of goods, services or materials to the Company in an attempt to
induce or motivate them either to discontinue or modify their then prevailing or
future relationship with the Company or to supply the same or similar inventory,
goods, services or materials (except generally available inventory, goods,
services or materials) to any person or entity other than the Company; or
(iv) directly or indirectly recruit, solicit or otherwise induce or influence
any employee or independent contractor of the Company to discontinue or modify
his or her employment or engagement with the Company, or employ or contract with
any such employee or contractor for the provision of services.
(c) Definition of “Field of Interest”. The term Company’s “Field of Interest”
shall mean the research, development and commercialization of products and
strategies relating to: (i) therapies for genetic disorders or specific diseases
within each of AADC deficiency, Friedreich Ataxia, Angelman, Mitochondrial
diseases, Duchenne muscular dystrophy, and (ii) any other diseases or products,
in each case, that Executive directly managed or supported during his/her
employment with the Company.
(d) Definition of “Customer”. The term “customer” or “customers” shall include
any person or entity (a) that is a current customer of the Company, (b) that was
a customer of the Company at any time during the preceding twenty-four (24)
months or (c) to which the Company made a written presentation for the
solicitation of business at any time during the preceding twenty-four (24)
months.
(e) Reasonableness of Restrictions. Executive further recognizes and
acknowledges that (i) the types of employment which are prohibited by this
Section 5 are narrow and reasonable in relation to the skills which represent
Executive’s principal salable asset both to



--------------------------------------------------------------------------------

- 17 -


the Company and to Executive’s other prospective employers, and (ii) the broad
geographical scope of the provisions of this Section 5 is reasonable, legitimate
and fair to Executive in light of the global nature of the Company’s business,
particularly pharmaceutical research and development, and in light of the
limited restrictions on the type of employment prohibited herein compared to the
types of employment for which Executive is qualified to earn Executive’s
livelihood.
(f) Remedies. Executive acknowledges that a breach of this Section 5 will cause
great and irreparable injury and damage, which cannot be reasonably or
adequately compensated by money damages. Accordingly, Executive acknowledges
that the remedies of injunction and specific performance shall be available in
the event of such a breach, in addition to money damages, costs and attorneys’
fees, and other legal or equitable remedies, and that the Company shall be
entitled as a matter of course to an injunction pending trial, without the
posting of bond or other security. Any period of restriction set forth in this
Section 5 shall be extended for a period of time equal to the duration of any
breach or violation hereof.
(g) Notification. Any person employing Executive or evidencing any intention to
employ Executive may be notified as to the existence and provisions of this
Agreement.
(h) Modification of Covenants; Enforceability. In the event that any provision
of this Section 5 is held to be in any respect an unreasonable restriction, then
the court so holding may modify the terms thereof, including the period of time
during which it operates or the geographic area to which it applies, or effect
any other change to the extent necessary to render this section enforceable, it
being acknowledged by the parties that the representations and covenants set
forth herein are of the essence of this Agreement.
(i) Subsidiaries. For purposes of Sections 5 and 6 of this Agreement, “Company”
shall include all direct and indirect subsidiaries of the Company. An entity
shall be deemed to be a subsidiary of the Company if the Company directly or
indirectly owns or controls 50% or more of the equity interest in such entity.
6. Ownership of Ideas, Copyrights and Patents.
(a) Property of the Company. Executive agrees that all ideas, discoveries,
creations, manuscripts and properties, innovations, improvements, knowhow,
inventions, designs, developments, apparatus, techniques, methods, biological
processes, cell lines, laboratory notebooks and formulae, whether patentable,
copyrightable or not, which Executive may conceive, reduce to practice or
develop, alone or in conjunction with another, or others, whether during or out
of regular business hours, and whether at the request or upon the suggestion of
the Company, or otherwise, in the course of performing services for the Company
in any capacity, whether heretofore or hereafter, (collectively, “the
Inventions”) are and shall be the sole and exclusive property of the Company,
and that Executive shall not publish any of the



--------------------------------------------------------------------------------

- 18 -


Inventions without the prior written consent of the Company. Executive hereby
assigns to the Company all of Executive’s right, title and interest in and to
all of the foregoing. Executive further represents and agrees that to the best
of Executive’s knowledge and belief none of the Inventions will violate or
infringe upon any right, patent, copyright, trademark or right of privacy, or
constitute libel or slander against or violate any other rights of any person,
firm or corporation and that Executive will use his/her best efforts to prevent
any such violation.
(b) Cooperation. At any time during or after the Term, Executive agrees that
s/he will fully cooperate with the Company, its attorneys and agents in the
preparation and filing of all papers and other documents as may be required to
perfect the Company’s rights in and to any of such Inventions, including, but
not limited to, executing any lawful document (including, but not limited to,
applications, assignments, oaths, declarations and affidavits) and joining in
any proceeding to obtain letters patent, copyrights, trademarks or other legal
rights of the United States and of any and all other countries on such
Inventions, provided that any patent or other legal right so issued to
Executive, personally, shall be assigned by Executive to the Company without
charge by Executive. Executive further designates the Company as his/her agent
for, and grants to the Company a power of attorney with full power of
substitution, which power of attorney shall be deemed coupled with an interest,
for the purpose of effecting the foregoing assignments from Executive to the
Company. Company will bear the reasonable expenses which it causes to be
incurred in Executive’s assisting and cooperating hereunder. Executive waives
all claims to moral rights in any Inventions.
7. Disclosure to Future Employers. The Company may provide in its discretion, a
copy of this Agreement (in whole or in part, including the covenants contained
in Sections 5 and 6 of this Agreement) to: (a) any business or enterprise which
Executive may directly, or indirectly, own, manage, operate, finance, join,
control or in which Executive participates in the ownership, management,
operation, financing, or control, or with which Executive may be connected as an
officer, director, employee, partner, principal, agent, representative,
consultant or otherwise, or (b) any third party who may be affected by the
restrictive covenants in this Agreement.
8. Records. Upon termination of Executive’s relationship with the Company, and
at any time requested by the Company, Executive shall deliver to the Company any
property of the Company which may be in Executive’s possession including
products, materials, memoranda, notes, records, reports, or other documents or
photocopies of the same.
9. Insurance. The Company, in its sole discretion, may apply for and procure in
its own name (whether or not for its own benefit) policies of insurance insuring
Executive’s life. Executive agrees to submit to reasonable medical or other
examinations and to execute and deliver any applications or other instruments in
writing that are reasonably necessary to effectuate such insurance. No adverse
employment actions may be based upon the results of any such exam or the failure
by the Company to obtain such insurance.



--------------------------------------------------------------------------------

- 19 -


10. No Conflicting Agreements. Executive hereby represents and warrants that
Executive has no commitments or obligations inconsistent with this Agreement.
11. “Market Stand-Off” Agreement. Executive agrees, if requested by the Company
and an underwriter of common stock (or other securities) of the Company, not to
sell or otherwise transfer or dispose of any common stock (or other securities)
of the Company held by Executive during a period not to exceed one hundred and
eighty (180) days following the effective date of the first underwritten public
offering of common stock of the Company, offered on a firm commitment basis
pursuant to a registration statement filed with the Securities and Exchange
Commission (or any successor agency of the Federal government administrating the
Securities Act of 1933, as amend, and the Securities Exchange Act of 1934, as
amended) under the Securities Act of 1933, as amended, on Form S-1 or its then
equivalent, and to enter into an agreement to such effect. The Company may
impose stop-transfer instructions with respect to the shares (or securities)
subject to the foregoing restriction until the end of said period.
12. General.
(a) Notices. All notices, requests, consents and other communications hereunder
shall be in writing, shall be addressed to the receiving party’s address as
follows:
          If to the Company: PTC Therapeutics Inc.
             100 Corporate Court
             South Plainfield, NJ 07080
             USA
             Attention: Legal Department
             Telephone: (908) 222-7000
             
             With an email copy to: legal@ptcbio.com


          If to Executive:  Matthew Klein
             184 Sand Hill Circle
             Menlo Park, CA 94025


or to such other address as a party may designate by notice hereunder, and shall
be either (i) delivered by hand, (ii) sent by overnight courier, or (iii) sent
by registered or certified mail, return receipt requested, postage prepaid. All
notices, requests, consents and other communications hereunder shall be deemed
to have been given either (i) if by hand, at the time of the delivery thereof to
the receiving party at the address of such party set forth above, (ii) if sent
by overnight courier, on the next business day following the day such notice is
delivered to the courier service, or (iii) if sent by registered or certified
mail, on the fifth (5th) business day following the day such mailing is made.





--------------------------------------------------------------------------------

- 20 -


(b) Entire Agreement. This Agreement embodies the entire agreement and
understanding between the parties hereto with respect to the subject matter
hereof and supersedes all prior oral or written agreements and understandings
relating to the subject matter hereof, except with respect to the equity and
fringe benefit arrangements referred to in Subsections 3(c) and (e) above. No
statement, representation, warranty, covenant or agreement of any kind not
expressly set forth in this Agreement shall affect, or be used to interpret,
change or restrict, the express terms and provisions of this Agreement.
(c) Modifications and Amendments. The terms and provisions of this Agreement may
be modified or amended only by written agreement executed by the parties hereto.
(d) Waivers and Consents. The terms and provisions of this Agreement may be
waived, or consent for the departure therefrom granted, only by written document
executed by the party entitled to the benefits of such terms or provisions. No
such waiver or consent shall be deemed to be or shall constitute a waiver or
consent with respect to any other terms or provisions of this Agreement, whether
or not similar. Each such waiver or consent shall be effective only in the
specific instance and for the purpose for which it was given, and shall not
constitute a continuing waiver or consent.
(e) Assignment. The Company shall assign its rights and obligations hereunder to
any person or entity that succeeds to all or substantially all of the Company’s
business or that aspect of the Company’s business in which Executive is
principally involved. Executive may not assign Executive’s rights and
obligations under this Agreement without the prior written consent of the
Company.
(f) Benefit. All statements, representations, warranties, covenants and
agreements in this Agreement shall be binding on the parties hereto and shall
inure to the benefit of the respective successors and permitted assigns of each
party hereto. Nothing in this Agreement shall be construed to create any rights
or obligations except among the parties hereto, and no person or entity shall be
regarded as a thirdparty beneficiary of this Agreement.
(g) Governing Law. This Agreement and the rights and obligations of the parties
hereunder shall be construed in accordance with and governed by the laws of The
State of New Jersey, without giving effect to the conflict of law principles
thereof.
(h) Arbitration. Executive and the Company hereby agree that the sole remedy for
any and all disputes arising out of or based on this Agreement or Executive’s
employment with the Company ("Arbitrable Claims"), shall be binding arbitration,
which shall be conducted in New Jersey, before a single arbitrator, in
accordance with the then applicable rules of the Judicial Arbitration and
Mediation Service ("JAMS") or by a non- JAMS process to which the parties may
otherwise agree. By agreeing to arbitrate, the parties are waiving their
respective rights to a jury trial with regard to any of the above referenced
claims. Executive understands and agrees



--------------------------------------------------------------------------------

- 21 -


that notwithstanding the foregoing, the Company may pursue legal or equitable
relief against Executive in the event of a breach of a restrictive covenant as
per Section 5(f) above.
(i) Severability. The parties intend this Agreement to be enforced as written.
However, (i) if any portion or provision of this Agreement shall to any extent
be declared illegal or unenforceable by a duly authorized court having
jurisdiction, then the remainder of this Agreement, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law; and (ii) if any provision, or part thereof, is
held to be unenforceable because of the duration of such provision or the
geographic area covered thereby or otherwise, the Company and Executive agrees
that the court or arbitrator making such determination shall have the power to
reduce the duration and/or geographic area of such provision, and/or to delete
specific words and phrases (“blue-penciling”), and in its reduced or
blue-penciled form such provision shall then be enforceable and shall be
enforced.
(j) Headings and Captions; Interpretation. The headings and captions of the
various subdivisions of this Agreement are for convenience of reference only and
shall in no way modify, or affect the meaning or construction of any of the
terms or provisions hereof. The provisions of the following Sections of this
Agreement are in addition to, and do not limit, each other: Sections 6 and 5(a);
Sections 7 and 5(g); Sections 12(k) and 12(f); and Sections 12(l) and 12(d).
(k) Injunctive Relief. Executive hereby expressly acknowledges that any breach
or threatened breach of any of the terms and/or conditions set forth in Section
5 or 6 of this Agreement will result in substantial, continuing and irreparable
injury to the Company. Therefore, Executive hereby agrees that, in addition to
any other remedy that may be available to the Company, the Company shall be
entitled to injunctive or other equitable relief by a court of appropriate
jurisdiction.
(l) No Waiver of Rights, Powers and Remedies. No failure or delay by a party
hereto in exercising any right, power or remedy under this Agreement, and no
course of dealing between the parties hereto, shall operate as a waiver of any
such right, power or remedy of the party. No single or partial exercise of any
right, power or remedy under this Agreement by a party hereto, nor any
abandonment or discontinuance of steps to enforce any such right, power or
remedy, shall preclude such party from any other or further exercise thereof or
the exercise of any other right, power or remedy hereunder. The election of any
remedy by a party hereto shall not constitute a waiver of the right of such
party to pursue other available remedies. No notice to or demand on a party not
expressly required under this Agreement shall entitle the party receiving such
notice or demand to any other or further notice or demand in similar or other



--------------------------------------------------------------------------------

- 22 -


circumstances or constitute a waiver of the rights of the party giving such
notice or demand to any other or further action in any circumstances without
such notice or demand.
(m) Counterparts. This Agreement may be executed in one or more counterparts,
and by different parties hereto on separate counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument.
(n) Survival. The provisions of Sections 4, 5, 6, 7, 8, 11 and 12 shall survive
the termination of this Agreement and Executive’s employment hereunder in
accordance with their terms.
(o) Knowing and Voluntary Nature of Agreement. Executive acknowledges and agrees
that Executive is executing this Agreement knowingly and voluntarily and without
any duress or undue influence by PTC or anyone else. Executive further
acknowledges and agrees that Executive has carefully read this Agreement and
fully understands it, including that Executive is waiving the right to a jury
trial. Executive further agrees that Executive has been provided an opportunity
to seek the advice of an attorney of Executive’s choice before signing this
Agreement.
IN WITNESS THEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.
PTC Therapeutics, Inc.
/s/ Mark E. Boulding 
Name: Mark E. Boulding
Title:  EVP, Chief Legal Officer






Agreed and Accepted




/s/ Matthew Klein 
Name: Matthew Klein






--------------------------------------------------------------------------------

- 23 -


EXHIBIT A
Sample Separation and Release Agreement


[Insert Date]
[Insert Employee Name]
[Insert Employee Address]


Dear [Insert Employee Name]:
In connection with the termination of your employment with PTC Therapeutics,
Inc. (the “Company”) on [Termination Date], you are eligible to receive the
Severance Compensation as described in Section 4 of the Employment Agreement
executed between you and the Company on [Insert Date] (the “Employment
Agreement”) if you sign and return this letter agreement to me by [Return Date –
e.g., 21 days from date of receipt of this letter agreement] and it becomes
binding between you and the Company. By signing and returning this letter
agreement and not revoking your acceptance, you will be agreeing to the terms
and conditions set forth in the numbered paragraphs below, including the release
of claims set forth in paragraph 3. Therefore, you are advised to consult with
an attorney before signing this letter agreement and you may take up to
twenty-one (21) days to do so. If you sign this letter agreement, you may change
your mind and revoke your agreement during the seven (7) day period after you
have signed it by notifying me in writing. If you do not so revoke, this letter
agreement will become a binding agreement between you and the Company upon the
expiration of the seven (7) day period.
If you choose not to sign and return this letter agreement by [Return Date-Same
as Above], or if you timely revoke your acceptance in writing, you shall not
receive any Severance Compensation from the Company. You will, however, receive
payment for your final wages and any unused vacation time accrued through the
Termination Date, as defined below. Also, regardless of signing this letter
agreement, you may elect to continue receiving group medical insurance pursuant
to the federal “COBRA” law, 29 U.S.C. § 1161 et seq. If you so elect, you shall
pay all premium costs on a monthly basis for as long as, and to the extent that,
you remain eligible for COBRA continuation. You should consult the COBRA
materials to be provided by the Company for details regarding these benefits.
All other benefits will cease upon your Termination Date in accordance with the
plan documents.
The following numbered paragraphs set forth the terms and conditions that will
apply if you timely sign and return this letter agreement and do not revoke it
in writing within the seven (7) day period.
1.Termination Date – Your effective date of termination from the Company
is [Insert Date] (the “Termination Date”).
2.Release – In consideration of the payment of the Severance Compensation, which
you acknowledge you would not otherwise be entitled to receive, you hereby
fully, forever, irrevocably and unconditionally release, remise and discharge
the Company, its affiliates, subsidiaries, parent companies, predecessors, and
successors, and all of their respective past



--------------------------------------------------------------------------------

- 24 -


and present officers, directors, stockholders, partners, members, employees,
agents, representatives, plan administrators, attorneys, insurers and
fiduciaries (each in their individual and corporate capacities) (collectively,
the “Released Parties”) from any and all claims, charges, complaints, demands,
actions, causes of action, suits, rights, debts, sums of money, costs, accounts,
reckonings, covenants, contracts, agreements, promises, doings, omissions,
damages, executions, obligations, liabilities, and expenses (including
attorneys’ fees and costs), of every kind and nature that you ever had or now
have against any or all of the Released Parties, including, but not limited to,
any and all claims arising out of or relating to your employment with and/or
separation from the Company, including, but not limited to, all claims under
Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq., the
Americans With Disabilities Act of 1990, 42 U.S.C. § 12101 et seq., the Age
Discrimination in Employment Act, 29 U.S.C. § 621 et seq., the Genetic
Information Nondiscrimination Act of 2008, 42 U.S.C. § 2000ff et seq., the
Family and Medical Leave Act, 29 U.S.C. § 2601 et seq., the Worker Adjustment
and Retraining Notification Act (“WARN”), 29 U.S.C. § 2101 et seq., the
Rehabilitation Act of 1973, 29 U.S.C. § 701 et seq., Executive Order 11246,
Executive Order 11141, the Fair Credit Reporting Act, 15 U.S.C. § 1681 et seq.,
and the Employee Retirement Income Security Act of 1974 (“ERISA”), 29 U.S.C. §
1001 et seq., all as amended; all claims arising out of the New Jersey Law
Against Discrimination, N.J. Stat. Ann. § 10:5-1 et seq., the New Jersey Family
Leave Act, N.J. Stat. Ann. § 34:11B-1 et seq., the New Jersey Conscientious
Employee Protection Act, N.J. Stat. Ann.  § 34:19-1 et seq., and the N.J. Stat.
Ann. § 34:11-56.1 et seq. (New Jersey equal pay law), all as amended; all common
law claims including, but not limited to, actions in defamation, intentional
infliction of emotional distress, misrepresentation, fraud, wrongful discharge,
and breach of contract, including without limitation, all claims arising from
the Employment Agreement; all state and federal whistleblower claims to the
maximum extent permitted by law; all claims to any non-vested ownership interest
in the Company, contractual or otherwise; and any claim or damage arising out of
your employment with and/or separation from the Company (including a claim for
retaliation) under any common law theory or any federal, state or local statute
or ordinance not expressly referenced above; provided, however, that nothing in
this letter agreement shall (i) prevent you from filing a charge with,
cooperating with, or participating in any proceeding before the Equal Employment
Opportunity Commission or a state fair employment practices agency (except that
you acknowledge that you may not recover any monetary benefits in connection
with any such claim, charge or proceeding) or (ii) deprive you of any rights you
may have to be indemnified by the Company as provided in any agreement between
the Company and you or pursuant to the Company’s Certificate of Incorporation or
by-laws.
3.Non-Disclosure, Non-Competition, Confidential Information and Non-Solicitation
and Inventions – You acknowledge and reaffirm your obligations to keep
confidential and not disclose all non-public information concerning the Company
with respect to Confidential Information, non-solicitation, and Inventions and
its clients that you acquired during the course of your employment with the
Company, as stated more fully in Sections 5 and 6 of the Employment Agreement,
which remains in full force and effect.



--------------------------------------------------------------------------------

- 25 -


4.Return of Company Property – You acknowledge and reaffirm your obligations to
the Company with respect to Company property, as stated more fully in Section 6
and 8 of the Employment Agreement. You confirm that you have returned to the
Company all keys, files, records (and copies thereof), equipment (including, but
not limited to, computer hardware, software and printers, wireless handheld
devices, cellular phones, smartphones, tablets, etc.), Company identification,
and any other Company-owned property in your possession or control and have left
intact all electronic Company documents, including but not limited to those
which you developed or helped to develop during your employment. You further
confirm that you have cancelled all accounts for your benefit, if any, in the
Company's name, including but not limited to, credit cards, telephone charge
cards, cellular phone and/or wireless data accounts and computer accounts.
5.Business Expenses and Final Compensation – You acknowledge that you have been
reimbursed by the Company for all business expenses incurred in conjunction with
the performance of your employment and that no other reimbursements are owed to
you. You further acknowledge that you have received payment in full for all
services rendered in conjunction with your employment by the Company, including
payment for all wages, bonuses and accrued, unused vacation time, and that no
other compensation is owed to you except as provided herein.
6.Non-Disparagement – To the extent permitted by law, you understand and agree
that as a condition for payment to you of the Severance Compensation herein
described, you shall not make any false, disparaging or derogatory statements to
any person or entity, including any media outlet, regarding the Company or any
of its directors, officers, employees, agents or representatives or about the
Company’s business affairs and financial condition.
7.Continued Assistance – You acknowledge and reaffirm your obligations to the
Company with respect to cooperation, as stated more fully in Section 6 of the
Employment Agreement. You agree that after the Termination Date you will provide
all reasonable cooperation to the Company, including but not limited to,
assisting the Company transition your job duties, assisting the Company in
defending against and/or prosecuting any litigation or threatened litigation,
and performing any other tasks as reasonably requested by the Company.
8.Cooperation – To the extent permitted by law, you agree to cooperate fully
with the Company in the defense or prosecution of any claims or actions which
already have been brought, are currently pending, or which may be brought in the
future against or on behalf of the Company, whether before a state or federal
court, any state or federal government agency, or a mediator or arbitrator. Your
full cooperation in connection with such claims or actions shall include, but
not be limited to, being available to meet with counsel to prepare its claims or
defenses, to prepare for trial or discovery or an administrative hearing or a
mediation or arbitration and to act as a witness when requested by the Company
at reasonable times designated by the Company. You agree that you will notify
the Company promptly in the event that you are served with a subpoena or in the
event that you are asked to provide a third party with information concerning
any actual or potential complaint or claim against the Company.



--------------------------------------------------------------------------------

- 26 -


9.Amendment and Waiver – This letter agreement shall be binding upon the parties
and may not be modified in any manner, except by an instrument in writing of
concurrent or subsequent date signed by duly authorized representatives of the
parties hereto. This letter agreement is binding upon and shall inure to the
benefit of the parties and their respective agents, assigns, heirs, executors,
successors and administrators. No delay or omission by the Company in exercising
any right under this letter agreement shall operate as a waiver of that or any
other right. A waiver or consent given by the Company on any one occasion shall
be effective only in that instance and shall not be construed as a bar to or
waiver of any right on any other occasion.
10.Validity – Should any provision of this letter agreement be declared or be
determined by any court of competent jurisdiction to be illegal or invalid, the
validity of the remaining parts, terms or provisions shall not be affected
thereby and said illegal or invalid part, term or provision shall be deemed not
to be a part of this letter agreement.
11.Confidentiality – To the extent permitted by law, you understand and agree
that as a condition for payment to you of the Severance Compensation herein
described, the terms and contents of this letter agreement, and the contents of
the negotiations and discussions resulting in this letter agreement, shall be
maintained as confidential by you and your agents and representatives and shall
not be disclosed except to the extent required by federal or state law or as
otherwise agreed to in writing by the Company.
12.Nature of Agreement – You understand and agree that this letter agreement is
a severance agreement and does not constitute an admission of liability or
wrongdoing on the part of the Company.
13.Acknowledgments – You acknowledge that you have been given at least
[twenty-one (21) days] to consider this letter agreement, and that the Company
advised you to consult with an attorney of your own choosing prior to signing
this letter agreement. [You understand that you may revoke this letter agreement
for a period of seven (7) days after you sign this letter agreement by notifying
me in writing, and the letter agreement shall not be effective or enforceable
until the expiration of this seven (7) day revocation period.] You understand
and agree that by entering into this agreement, you are waiving any and all
rights or claims you might have under the Age Discrimination in Employment Act,
as amended by the Older Workers Benefits Protection Act, and that you have
received consideration beyond that to which you were previously entitled.
14.Voluntary Assent – You affirm that no other promises or agreements of any
kind have been made to or with you by any person or entity whatsoever to cause
you to sign this letter agreement, and that you fully understand the meaning and
intent of this letter agreement. You state and represent that you have had an
opportunity to fully discuss and review the terms of this letter agreement with
an attorney. You further state and represent that you have carefully read this
letter agreement, understand the contents herein, freely and voluntarily assent
to all of the terms and conditions hereof and sign your name of your own free
act.




--------------------------------------------------------------------------------



15. Protected Conduct – Nothing in this Agreement shall prohibit or restrict
you, or be cnstrued to prohibit or restrict you, from filing a charge or
complaint with, reporting possible violations of any law or regulation, making
disclosures to (including providing documents or other information), and/or
participating in any investigation or proceeding conducted by any
self-regulatory organization or governmental agency, authority or legislative
body, including, but not limited to, the Securities and Exchange Commission
and/or Equal Employment Opportunity Commission or as otherwise required by law.
16. Applicable Law – This letter agreement shall be interpreted and construed by
the laws of the State of New Jersey, without regard to conflict of laws
provisions. You hereby irrevocably submit to and acknowledge and recognize the
jurisdiction of the courts of the State of New Jersey, or if appropriate, a
federal court located in the State of New Jersey (which courts, for purposes of
this letter agreement, are the only courts of competent jurisdiction), over any
suit, action or other proceeding arising out of, under or in connection with
this letter agreement or the subject matter hereof.
17. Entire Agreement – This letter agreement contains and constitutes the entire
understanding and agreement between the parties hereto with respect to your
Severance Compensation and the settlement of claims against the Company and
cancels all previous oral and written negotiations, agreements and commitments
in connection therewith, except as otherwise set forth herein. For example,
nothing in this paragraph shall modify, cancel or supersede your obligations set
forth in paragraph 3 herein.
18. Tax Acknowledgement – In connection with the payments and consideration
provided to you pursuant to this letter agreement, the Company shall withhold
and remit to the tax authorities the amounts required under applicable law, and
you shall be responsible for all applicable taxes with respect to such payments
and consideration under applicable law. You acknowledge that you are not relying
upon the advice or representation of the Company with respect to the tax
treatment of any of the Severance Compensation set forth in Section 4 of the
Employment Agreement.
If you have any questions about the matters covered in this letter agreement,
please call me at [Insert Phone Number].
Very truly yours,
By:  __________________________________
        [Name]
[Title]
I hereby agree to the terms and conditions set forth above. I have been given at
least [twenty-one (21) days] to consider this letter agreement and I have chosen
to execute this on the date below.



--------------------------------------------------------------------------------

- 2 -


I intend that this letter agreement will become a binding agreement between me
and the Company [if I do not revoke my acceptance in seven (7) days].
_____________________________
[Insert Employee Name]
_________________________
Date

To be returned to me by [Return Date – e.g., 21 days from date of receipt of
this letter].










--------------------------------------------------------------------------------









April 10, 2020


Matthew Klein
304 Franklin Avenue
Princeton, NJ 08540


Dear Matthew,


Congratulations on your proposed appointment to Chief Development Officer of PTC
Therapeutics, Inc. Your success with PTC has been impressive and we look forward
to your continued contributions to PTC’s business and mission. The effective
date of your appointment is the date that your appointment is approved by the
Board of Directors of PTC following receipt of a signed copy of this letter from
you indicating your acceptance of your appointment. In this new role you will
report to our CEO and Founder, Stu Peltz.


Outlined below are details of your appointment:


•Your annual base salary will be increased to $450,000 annually, subject to
deductions for taxes and other withholdings as required by law. Please allow 1
to 2 pay periods for your new base salary to be reflected in your paycheck.


•Your bonus target will increase to 45.00% of your annual salaried earnings paid
in accordance with the terms of conditions of PTC’s annual incentive
compensation plan.


•You will receive a one-time grant of 50,000 stock options to purchase shares of
common stock of PTC, and 10,000 restricted stock units, subject to formal
approval by the Compensation Committee of the Board of Directors (or a majority
of the PTC’s independent directors) and to the terms of the applicable grant
agreements. The options will vest over four years, with 25% vesting on the
one-year anniversary of your grant date and 6.25% vesting every three-month
period thereafter over the following three years. The restricted stock units
will vest over four years, with 25% vesting annually on the anniversary of the
grant date.


•This letter supersedes any other recent discussions or communications from PTC
with respect to changes in your pay, title, role in the organization, or equity
grants. All other terms of your employment with PTC will remain consistent with
existing signed employment and equity agreements and applicable policies.


On behalf of PTC, let me again congratulate you on your proposed appointment.
Please return a signed copy of this letter to me by close of business on Monday,
April 13th, 2020. Feel free to contact me if you have any questions concerning
this letter.



--------------------------------------------------------------------------------

Sincerely,Accepted by:/s/ Martin Rexroad/s/ Matthew KleinMartin RexroadMatthew
KleinSVP, Human Resources April 11, 2020DateCc: Stuart Peltz


